 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made effective as of
July 12, 2012, and is entered into by and among BOLDFACE Group, Inc. (formerly
known as Max Cash Media, Inc.), a Nevada corporation (the “Company”), and the
Buyer(s) set forth on the signature pages affixed hereto (individually, a
“Buyer” or collectively, the “Buyers”).

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase in a private placement offering (the “PPO”), a minimum
of 12,000,000 units (the “Minimum PPO”) and a maximum of 20,000,000 units (the
“Maximum PPO”) with an additional 3,000,000 units subject to offer and sale
pursuant to an over-allotment option, at a price of $0.25 per unit, with each
PPO unit (the “Units”) consisting of one share of the Company’s common stock,
$0.001 par value per share (the “Common Stock”) and one redeemable five year
common stock purchase warrant of the Company (the “PPO Warrant”) to purchase one
share of Common Stock at a price of $1.00 per share (the “PPO Warrant Shares”);
and

 

WHEREAS, the Company may offer the Units at any time through and including June
30, 2012, which date may be extended for an additional 30 days (as such may be
extended, the “Offering Period”) at the sole discretion of the Company and the
Placement Agent (as defined below); and

 

WHEREAS, prior to the PPO, the Company sold an aggregate of $1,925,030 in
principal amount of the Company’s 10% secured convertible promissory notes (the
“Bridge Notes”) in a bridge financing (the “Bridge Offering”); and

 

WHEREAS, the Company is currently negotiating a reverse triangular merger (the
“Merger”) with BOLDFACE Licensing + Branding, a Nevada corporation (“BLB”),
pursuant to which BLB will become a wholly owned subsidiary of the Company and
the shareholders of BLB will receive 20,000,000 shares of Common Stock; and

 

WHEREAS, the PPO, in at least the Minimum PPO amount, shall close simultaneously
with the closing of the Merger; and

 

WHEREAS, in conjunction with the closing of the Merger and at least the Minimum
PPO, the holders of the Bridge Notes shall receive 7,700,120 five-year warrants
(the “Bridge Warrants”), each to purchase one share of Common Stock, 3,850,060
of which Bridge Warrants are exercisable at $0.25 per share and 3,850,060 of
which Bridge Warrants are exercisable at $0.50 per share; and

 

 

 

 

WHEREAS, the conversion of the principal amount of the Bridge Notes into PPO
Units will count towards the achievement of the Minimum PPO; and

 

WHEREAS, the principal amount of the Bridge Notes, simultaneously upon the
closing of the Merger and at least the Minimum PPO amount, shall be converted
into Units at a price of $0.25 per Unit; and

 

WHEREAS, the total principal amount of the Bridge Notes, subject to the
deduction of applicable fees and expenses, was utilized by the Company to make a
loan (the “Bridge Loan”) to BLB; and

 

WHEREAS, $1,000,000 of the Bridge Loan proceeds were used by BLB to timely meet
its obligations under the May 9, 2012 Licensing Agreement (the “BLB Licensing
Agreement”) by and among BLB, on one hand, and 2Die4Kourt, Inc., Kimsaprincess,
Inc. and Khloemoney, Inc. (collectively, the “Licensors”), on the other hand, to
pay a $1,000,000 advance to the Licensors; and

 

WHEREAS, pursuant to the Licensing Agreement, the Licensors (taken as a whole)
will receive, at their discretion, either 10,000,000 shares of the Company’s
restricted Common Stock or ten year warrants to purchase 10,000,000 shares of
the Company’s Common Stock, each warrant exercisable at a price equal to the
fair market value of the Company’s Common Stock at the time of warrant issuance
(the “Talent Issuance”); and

 

WHEREAS, the BLB shareholders shall receive post-Merger (i) an additional
5,000,000 shares of the Company’s Common Stock or, at their option, ten year
warrants to purchase an additional 5,000,000 shares of the Company’s Common
Stock, exercisable at $0.25 per share upon BLB closing a second licensing
agreement; and (ii) an additional 2,500,000 ten year warrants to purchase up to
an additional 2,500,000 shares of the Company’s Common Stock at a price equal to
the lesser of (a) the fair market value of the Company’s Common Stock at the
time of warrant issuance, or (b) if applicable, the price at which the Company’s
Common Stock is being sold in an offering taking place at the time of warrant
issuance, upon BLB closing a third licensing agreement; and

 

WHEREAS, the Bridge Warrants, Placement Agent Warrants (as defined below), PPO
Warrants, and the Common Stock comprising part of the Units will have weighted
average anti-dilution price protection, subject to customary exceptions, if
within two years after the closing of the Merger, the Company issues additional
shares of Common Stock or Common Stock equivalents for a consideration per share
less than the PPO Offering price of $0.25 per Unit, as such PPO Offering price
may be adjusted; and

 

WHEREAS, prior to or upon the closing of the Merger and at least the Minimum PPO
amount, the Company shall have adopted a 20,000,000 share Equity Incentive Plan
for the future issuance of awards to officers, directors, key employees and
consultants of the Company; and

 

2

 

 

WHEREAS, in anticipation of the Merger and the PPO, the Company (i) changed its
name to BOLDFACE Group, Inc. and (ii) conducted a forward stock split in the
form of a stock dividend in the ratio of approximately 37.9562:1 (the “Forward
Split”); and;

 

WHEREAS, simultaneously with the closing of the Merger and the PPO, if any, the
Company will transfer all of its pre-Merger operating assets and liabilities to
a newly formed wholly owned subsidiary (“Split-Off Subsidiary”), and thereafter,
the Company shall transfer all of the outstanding shares of capital stock of
Split-Off Subsidiary to the Company’s pre-Merger insider in exchange for the
surrender and cancellation of shares of Common Stock held by such insider (the
“Split-Off”) (the Merger, the PPO, the Forward Split, the Split-Off, the Talent
Issuance, and the transactions contemplated thereby are sometimes hereinafter
referred to as the “Transactions”); and

 

WHEREAS, all of the Transactions give retroactive effect to the Forward Split
such that the number of Company securities to be issued in connection with the
PPO, the exercise of the Bridge Warrants, the number of Company securities to be
issued pursuant to the Talent Issuance, and all other issuances of Company
securities contemplated by this Agreement, will not be effected by the
effectuation of the Forward Split; and

 

WHEREAS, Gottbetter Capital Markets, LLC (the “Placement Agent”), a FINRA
registered broker-dealer, acted as the Company’s Placement Agent on a best
efforts basis, in connection with the Bridge Offering and will act as the
Company’s Placement Agent on a best efforts basis in the PPO; and

 

WHEREAS, with respect to the Bridge Offering, the Placement Agent was paid a
cash commission of 4% of funds raised from Buyers introduced to the Bridge
Offering by it, provided that, upon the conversion of the Bridge Notes upon the
closing of the Merger and at least the Minimum PPO, the Placement Agent will be
paid an additional 4% of funds raised from Buyers introduced to the Bridge
Offering by it, plus a warrant commission in the form of a Placement Agent
warrant (the “Placement Agent Warrant”) to purchase such number of shares of the
Company’s Common Stock as is equal to 8% of the number of PPO Units into which
the Bridge Notes sold to Buyers introduced to the Bridge Offering by it are
converted with each Placement Agent Warrant having a term of 5 years and an
exercise price of $0.25 per share; and

 

WHEREAS, with respect to the PPO, the Placement Agent will be paid a cash
commission of 8% of funds raised from the Buyers introduced to the PPO by it
plus a warrant commission in the form of a Placement Agent Warrant identical to
the Placement Agent Warrant to be issued to the Placement Agent with respect to
the Bridge Note conversions, to purchase such number of shares of the Company’s
Common Stock as is equal to 8% of the number of Units sold to Buyers introduced
to the PPO by it having a term of 5 years and an exercise price of $0.25 per
share; and

 

WHEREAS, the aggregate proceeds from the sale of the Units shall be held in
escrow pursuant to the terms of an escrow agreement substantially in the form of
Exhibit A to this Agreement among the Company and the Escrow Agent (as defined
below) (the “Escrow Agreement”).

 

3

 

 

WHEREAS, promptly, but no later than ninety calendar days from the closing date
of the PPO, the Company shall file a registration statement on Form S-1, or
similar form with the SEC covering (i) shares of Common Stock underlying the
Bridge Warrants; (ii) the shares of Common Stock comprising part of the PPO
Units; and (iii) the shares of Common Stock underlying the PPO Warrants.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 

1.           PURCHASE AND SALE OF UNITS.

 

(a)          Purchase of Units. Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at Closing (as defined below), and the Company agrees to
sell and issue to each Buyer, severally and not jointly, at Closing, Units in
the amounts set forth on the Buyer Omnibus Signature Page, attached hereto as
Annex A, for each Buyer affixed hereto. The PPO Warrants comprising part of the
Units shall be substantially in the form attached as Exhibit B to this
Agreement. Upon execution of this Agreement on the Buyer Omnibus Signature Page
and completion of the Investor Certification, the Investor Profile, the
Anti-Money Laundering Information Form and if applicable, the Wire Transfer
Authorization (each attached hereto) by a Buyer, the Buyer shall wire transfer
the Subscription Amount set forth on its Buyer Omnibus Signature Page, in
same-day funds in accordance with the instructions set forth immediately below,
which Subscription Amount shall be held in escrow pursuant to the terms of the
Escrow Agreement and disbursed in accordance therewith.

 

Wire Instructions

 



Bank Name: PNC Bank 300 Delaware Avenue  Wilmington, DE 19899  ABA Routing
Number: 031100089 Account Name: CSC Trust Company of Delaware Account Number:
5605012373 Reference: BOLDFACE Group, Inc.; 79-1743; [insert Buyer’s name]
Escrow Agent Contact: Alan R. Halpern



 

(b)          Closing Date. The initial closing of the purchase and sale of the
Units (the “Closing”) shall take place at 10:00 a.m. New York time on or before
the 3rd business day following the satisfaction of the conditions to the Closing
set forth herein and in Sections 7 and 8 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)). There may be multiple
Closings, subject to prior termination, until such time as subscriptions for the
Maximum Amount are accepted (the date of any such Closing is hereinafter
referred to as a “Closing Date”). The Closing shall occur on the Closing Date at
the offices of Gottbetter & Partners, LLP, 488 Madison Avenue, New York, New
York 10022 (or such other place as is mutually agreed to by the Company and the
Buyer(s)). The Units may be offered and sold through the end of the Offering
Period.

 

4

 

 

(c)          Escrow Arrangements; Form of Payment. Upon execution hereof by the
Buyer and pending the Closing, the Purchase Price shall be deposited in a
non-interest bearing escrow account with CSC Trust Company of Delaware, as
escrow agent (the “Escrow Agent”), pursuant to the terms of the Escrow
Agreement. Subject to the satisfaction of the terms and conditions of this
Agreement, on the Closing Date or as soon as practicable thereafter, (i) the
Escrow Agent shall deliver to the Company in accordance with the terms of the
Escrow Agreement the Purchase Price for the Units to be issued and sold to the
Buyer(s) on such Closing Date, and (ii) the Company shall deliver to the
Buyer(s), the certificates for the Common Stock and the PPO Warrants, duly
executed on behalf of the Company.

 

(d)          Brokers or their sub-agents who introduce to the Company Buyers may
be paid a commission in amounts and on terms as indicated in the placement
agency agreement to be entered into between the Company and such brokers
(collectively, the “Brokers’ Fees”).

 

2.           BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:

 

(a)          Investment Purpose. Each Buyer is acquiring the Units, including
the Common Stock, PPO Warrants and PPO Warrant Shares, for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, such Buyer reserves the right to dispose of the Common
Stock comprising part of the Units and the Common Stock underlying the PPO
Warrants at any time in accordance with or pursuant to an effective registration
statement covering such Common Stock, or an available exemption under the
Securities Act. The Buyer agrees not to sell, hypothecate or otherwise transfer
the Buyer’s securities unless such securities are registered under the federal
and applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available. Each Buyer
understands and agrees that the Company, in its sole discretion, reserves the
right to accept or reject subscriptions for Units in whole or in part.

 

(b)          Residence of Buyer. Each Buyer resides in the jurisdiction set
forth on the Buyer Omnibus Signature Page affixed hereto.

 

(c)          Investor Status. The Buyer meets the requirements of at least one
of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D or is not a “U.S. Person” as that term
is defined in Rule 902(k) of Regulation S, and as set forth on the Investor
Certification attached hereto.

 

(d)          Non-US Person. If a Buyer is not a person in the United States or a
U.S. Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Units on behalf of a person in the United States or a U.S. Person:

 

(i)          neither the Buyer nor any disclosed principal is a U.S. Person nor
are they subscribing for the Units for the account of a U.S. Person or for
resale in the United States and the Buyer confirms that the Units have not been
offered to the Buyer in the United States and that this Agreement has not been
signed in the United States;

 

5

 

 

(ii)         the Buyer acknowledges that the Units have not been registered
under the Securities Act and may not be offered or sold in the United States or
to a U.S. Person unless the securities are registered under the U.S. Securities
Act and all applicable state securities laws or an exemption from such
registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act;

 

(iii)        the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, understands that the Company is the seller of the Units and
underlying securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates pursuant to a
contractual arrangement in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S, the
Buyer and if applicable, the disclosed principal for whom the Buyer is acting,
agrees that it will not, during a one year distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Units or underlying securities other than to
a non-U.S. Person;

 

(iv)        the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, acknowledges and understands that in the event the Units are
offered, sold or otherwise transferred by the Buyer or if applicable, the
disclosed principal for whom the Buyer is acting, to a non-U.S Person prior to
the expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and

 

(v)         neither the Buyer nor any disclosed principal will offer, sell or
otherwise dispose of the Units or the underlying securities in the United States
or to a U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or, (B) the SEC
has declared effective a registration statement in respect of such securities.

 

(e)          Investor Qualifications. The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Units, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.

 

6

 

 

(f)          Buyer Relationship with Brokers The Buyer’s substantive
relationship with any broker for the transactions contemplated hereby or
subagent thereof (collectively, “Brokers”) through which the Buyer is
subscribing for the Units predates such Broker’s contact with the Buyer
regarding an investment in the Units.

 

(g)          Solicitation. The Buyer is unaware of, is in no way relying on, and
did not become aware of the offering of the Units through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Units and is not
subscribing for the Units and did not become aware of the offering of the Units
through or as a result of any seminar or meeting to which the Buyer was invited
by, or any solicitation of a subscription by, a person not previously known to
the Buyer in connection with investments in securities generally.

 

(h)          Brokerage Fees. The Buyer has taken no action that would give rise
to any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby (other than
commissions to be paid by the Company to the Brokers, as described above).

 

(i)           Buyer’s Advisors. The Buyer and the Buyer’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”), as the case may be, has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable it to utilize the information made available to it in connection with
the Units to evaluate the merits and risks of an investment in the Units and the
Company and to make an informed investment decision with respect thereto.

 

(j)           Buyer Liquidity. Each Buyer has adequate means of providing for
such Buyer’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Units for an indefinite period of
time.

 

(k)          High Risk Investment; Review of Risk Factors. The Buyer is aware
that an investment in the Units involves a number of very significant risks,
including those set forth in Exhibit D, hereto and has carefully reviewed and
understands the risks of, and other considerations relating to, the purchase of
the Unit, including the underlying securities.

 

7

 

 

(l)          Reliance on Exemptions. Each Buyer understands that the Units are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.

 

(m)         Information. Each Buyer and its Advisors have been furnished with
all documents and materials relating to the business, finances and operations of
the Company and information that Buyer requested and deemed material to making
an informed investment decision regarding its purchase of the Units and the
underlying securities. Each Buyer and its Advisors have been afforded the
opportunity to review such documents and materials, as well as the Company’s SEC
Filings, as such term is defined below (hard copies of which were made available
to the Buyer upon request to the Company or were otherwise accessible to the
Buyer via the SEC’s EDGAR system), and the information contained therein. Each
Buyer and its Advisors have been afforded the opportunity to ask questions of
the Company and its management. Each Buyer understands that such discussions, as
well as any written information provided by the Company, were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material, but were not necessarily a thorough or exhaustive
description, and except as expressly set forth in this Agreement, the Company
makes no representation or warranty with respect to the completeness of such
information and makes no representation or warranty of any kind with respect to
any information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors both beyond and within the
Company’s control. Additionally, the Subscriber understands and represents that
he is purchasing the Units notwithstanding the fact that the Company may
disclose in the future certain material information the Subscriber has not
received, including its financial results for its current fiscal quarter.
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its Advisors shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. Each Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Units.

 

(n)          No Other Representations or Information. In evaluating the
suitability of an investment in the Units, the Buyer has not relied upon any
representation or information (oral or written) other than as stated in this
Agreement. No oral or written representations have been made, or oral or written
information furnished, to the Buyer or its Advisors, if any, in connection with
the offering of the Units.

 

(o)          No Governmental Review. Each Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Units (or the
underlying securities), or the fairness or suitability of the investment in the
Units (and the underlying securities), nor have such authorities passed upon or
endorsed the merits of the offering of the Units.

 

8

 

 

(p)          Transfer or Resale. (A) Each Buyer understands that: (i) the Units,
including the underlying securities, have not been and are not being registered
under the Securities Act or any state securities laws, and may not be offered
for sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, or (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a generally acceptable form, to the effect that such securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration requirements; (ii) any sale of such
securities made in reliance on Rule 144 under the Securities Act (or a successor
rule thereto) (“Rule 144”) may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of such securities
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
except as otherwise set forth in this Agreement and the Registration Rights
Agreement (substantially in the form attached as Exhibit C), neither the Company
nor any other person is under any obligation to register such securities under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. The Company reserves the right to place
stop transfer instructions against the shares and certificates for the Common
Stock comprising part of the Units and the Warrant Shares underlying the PPO
Warrant to the extent specifically set forth under this Agreement. There can be
no assurance that there will be any market or resale for the Units (or the
Common Stock, including the Common Stock underlying the Units and the PPO
Warrants), nor can there be any assurance that the Units (or the Common Stock,
including the Common Stock underlying the Units and PPO Warrants) will be freely
transferable at any time in the foreseeable future.

 

(B)     Each Buyer understands that the Company is currently a “shell company”
as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  Pursuant to Rule 144(i), securities issued by a current
or former shell company (that is, the Units (and the underlying securities))
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports.  As a result, the restrictive legends on certificates for the
Securities cannot be removed except in connection with an actual sale meeting
the foregoing requirements or pursuant to an effective registration statement.

 

(q)          Legends. Each Buyer understands that the certificates or other
instruments representing the Units and PPO Warrants (and the Common Stock
underlying the Units and PPO Warrants) shall bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of such stock certificates):

 

9

 

 

For U.S. Persons:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 

10

 

 

The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Units and the PPO Warrants (and the Common Stock underlying the PPO Units and
PPO Warrants,) upon which it is stamped, if, unless otherwise required by state
securities laws, (i) the Buyer or its broker make the necessary representations
and warranties to the transfer agent for the Common Stock that it has complied
with the prospectus delivery requirements in connection with a sale transaction,
provided the Units and PPO Warrants (and the Common Stock underlying the Units
and PPO Warrants) are registered under the Securities Act or (ii) in connection
with a sale transaction, after such holder provides the Company with an opinion
of counsel satisfactory to the Company, which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
Units or PPO Warrants (or the Common Stock underlying the Units and PPO
Warrants) may be made without registration under the Securities Act.

 

(r)          Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(s)          Receipt of Documents. Each Buyer and its counsel have received and
read in their entirety: (i) this Agreement, the Risk Factors applicable to an
investment in the Units as set forth in Exhibit F, and each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company regarding an investment in the
Company; and each Buyer has relied on the information contained therein and has
not been furnished any other documents, literature, memorandum or prospectus.

 

(t)          Trading Activities. The Buyer’s trading activities with respect to
the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the principal market on which the Company’s Common Stock is listed or traded.
Neither the Buyer nor its affiliates has an open short position in the Common
Stock of the Company and, except as set forth below, the Buyer shall not, and
shall not cause any of its affiliates under common control with the Buyer, to
engage in any short sale as defined in any applicable SEC or Financial Industry
Regulatory Authority (FINRA) rules on any hedging transactions with respect to
the Common Stock until the earlier to occur of (i) the second anniversary of the
Closing Date and (ii) the Buyer(s) no longer own Common Stock. Without limiting
the foregoing, the Buyer agrees not to engage in any naked short transactions in
excess of the amount of shares owned (or an offsetting long position) by the
Buyer.

 

11

 

 

(u)          Regulation FD. Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement and the other Transactions is of a confidential nature and may be
regarded as material non-public information under Regulation FD promulgated by
the SEC and that such information has been furnished to the Buyer for the sole
purpose of enabling the Buyer to consider and evaluate an investment in the
Units. The Buyer agrees that it will treat such information in a confidential
manner, will not use such information for any purpose other than evaluating an
investment in the Units, will not, directly or indirectly, trade or permit the
Buyer’s agents, representatives or affiliates to trade in any securities of the
Company while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s prior written consent.
The Buyer shall make its agents, affiliates and representatives aware of the
confidential nature of the information contained herein and the terms of this
section including the Buyer’s agreement to not disclose such information, to not
trade in the Company’s securities while in the possession of such information
and to be responsible for any disclosure or other improper use of such
information by such agents, affiliates or representatives. Likewise, without the
Company’s prior written consent, the Buyer will not, directly or indirectly,
make any statements, public announcements or other release or provision of
information in any form to any trade publication, to the press or to any other
person or entity whose primary business is or includes the publication or
dissemination of information related to the transactions contemplated by this
Agreement. In the event the Merger (or other business combination if such
transaction assumes a different corporate form) is not entered into, the Company
acknowledges that the information covered by this Section 2(u) will no longer be
deemed material, non public information under Regulation FD.

 

(v)         No Legal Advice from the Company. Each Buyer acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with its own legal counsel and investment and tax advisors.
Each Buyer is relying solely on such Advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

(w)          No Group Participation. Each Buyer and its affiliates is not a
member of any group, nor is any Buyer acting in concert with any other person,
including any other Buyer, with respect to its acquisition of the Units,
including the PPO Warrants (and the Common Stock, including the Common Stock
underlying the Units and PPO Warrants).

 

(x)          Reliance. Any information which the Buyer has heretofore furnished
or is furnishing herewith to the Company or any Broker is complete and accurate
and may be relied upon by the Company and any Broker in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Transmittal Letter. The Buyer further represents and warrants that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the securities comprising part of the Units. Within five (5) days after receipt
of a request from the Company or any Broker, the Buyer will provide such
information and deliver such documents as may reasonably be necessary to comply
with any and all laws and ordinances to which the Company or any Broker is
subject.

 

(y)          (For ERISA plan Buyers only). The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Buyer fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, the Buyer fiduciary or
Plan has not relied primarily on any advice or recommendation of the Company or
any of its affiliates;

 

12

 

 

(z)          [The Buyer should check the Office of Foreign Assets Control
(“OFAC”) website at http://www.treas.gov/ofac before making the following
representations.] The Buyer represents that the amounts invested by it in the
Company in the Units were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(aa)         To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph. The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations. The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC. The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;

 

(bb)         To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and

 



 



1These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

2A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

13

 

 

(cc)         If the Buyer is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Buyer receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Buyer represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)          Organization and Qualification. The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below. The
Company has no subsidiaries.

 

(b)          Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Registration Rights Agreement, the Escrow
Agreement and all other documents necessary or desirable to effect the
transactions contemplated hereby (collectively the “Transaction Documents”) to
which it is a party and to issue the Units, including the PPO Warrants (and the
Common Stock, including the Common Stock underlying the Units and the PPO
Warrants) in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Units (and the Common Stock, including the
Common Stock underlying the Units and PPO Warrants) and the reservation for
issuance of the PPO Warrant Shares have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) the Transaction
Documents will be duly executed and delivered by the Company, (iv) the
Transaction Documents when executed will constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

14

 

 

(c)          Capitalization. The authorized capital stock of the Company
consists of 300,000,000 shares of Common Stock and 10,000,000 shares of blank
check preferred stock, $0.001 par value per share (“Preferred Stock”). As of the
date hereof, the Company has 6,370,000 pre-split shares of Common Stock issued
and outstanding (of which it is anticipated that 5,000,000 pre-split shares will
be surrendered and retired in connection with the Split-Off) and no shares of
Preferred Stock outstanding. All of such outstanding shares have been duly
authorized, validly issued and are fully paid and nonassessable. No shares of
Common Stock are subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company. As of June 1, 2012
and except as issued in the Bridge Offering or as set forth on Schedule 3(c) or
as contemplated by the Merger or PPO, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (ii) there are no outstanding debt securities and (iii) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except in connection
with the Merger and the PPO), and (iv) there are no outstanding registration
statements and there are no outstanding comment letters from the SEC or any
other regulatory agency. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Units as described in this Agreement. The Units, including the PPO Warrants
(and the Common Stock underlying the Units and PPO Warrants) when issued, will
be free and clear of all pledges, liens, encumbrances and other restrictions
(other than those arising under federal or state securities laws as a result of
the issuance of the Unit and the underlying securities). No co-sale right, right
of first refusal or other similar right exists with respect to the Units (or the
Common Stock underlying the Units and PPO Warrants) or the issuance and sale
thereof. The issue and sale of the Units (and the Common Stock underlying the
Units and PPO Warrants) will not result in a right of any holder of Company
securities to adjust the exercise, exchange or reset price under such
securities. The Company has made available to the Buyer true and correct copies
of the Company’s Articles of Incorporation, and as in effect on the date hereof
(the “Articles of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”), and the terms of all securities exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.

 

(d)          Issuance of Securities. The Units are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof. The Common Stock underlying the Units and PPO Warrants has
been duly authorized and reserved for issuance. Upon issuance, the Common Stock
underlying the Units and PPO Warrants will be duly issued, fully paid and
nonassessable.

 

15

 

 

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Articles of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“OTCBB”) on which the Common Stock is quoted) applicable to the Company or by
which any property or asset of the Company is bound or affected except for those
which could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a “Material Adverse Effect”). Except those
which could not reasonably be expected to have a Material Adverse Effect, the
Company is not in violation of any term of or in default under its Articles of
Incorporation or By-laws. Except as set forth on Schedule 3(c) and except for
those which could not reasonably be expected to have a Material Adverse Effect,
the Company is not in violation of any term of or in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company.
The business of the Company is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity. Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement or the Escrow Agreement in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company is unaware of
any facts or circumstance, which might give rise to any of the foregoing.

 

(f)          SEC Filings; Financial Statements. The Company has filed (and,
except for certain Current Reports on Form 8-K, has, within the past two years,
timely filed (subject to 12b-25 filings with respect to certain periodic
filings)) all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (all of the
foregoing and all other documents filed with the SEC prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein, being hereinafter referred to
herein as the “SEC Filings”). The SEC Filings are available to the Buyers via
the SEC’s EDGAR system. As of their respective dates, the SEC Filings complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Filings,
at the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the audited financial statements of the Company included in the Company’s
SEC Filings for the period from inception on July 9, 2007, to September 30,
2011, and the subsequent unaudited interim financial statements included in the
Company’s SEC Filings (collectively, the “Financial Statements”) complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements were prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings. No other information provided by or on behalf of the
Company to the Buyer including, without limitation, information referred to in
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

16

 

 

(g)          Absence of Litigation. Except as set forth in the Company’s SEC
filings, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending against or affecting the Company or the Common Stock, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (ii) have a Material Adverse Effect.

 

(h)          Acknowledgment Regarding Buyer’s Purchase of the Units. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Unit
and the underlying securities. The Company further represents to the Buyers that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

 

(i)          No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Units and the
underlying securities.

 

(j)          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Units, including the underlying securities, under the Securities Act or cause
this offering of the Units to be integrated with prior offerings by the Company
for purposes of the Securities Act.

 

17

 

 

(k)         Employee Relations. The Company is not involved in any labor dispute
nor, to the knowledge of the Company, is any such dispute threatened. The
Company has no employees.

 

(l)          Intellectual Property Rights. The Company has no proprietary
intellectual property. The Company has not received any notice of infringement
of, or conflict with, the asserted rights of others with respect to any
intellectual property that it utilizes.

 

(m)         Environmental Laws.

 

(i)          The Company has complied with all applicable Environmental Laws (as
defined below), except for violations of Environmental Laws that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect. There is no pending or, to the knowledge of the
Company, threatened civil or criminal litigation, written notice of violation,
formal administrative proceeding, or investigation, inquiry or information
request, relating to any Environmental Law involving the Company, except for
litigation, notices of violations, formal administrative proceedings or
investigations, inquiries or information requests that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. For purposes of this Agreement, “Environmental Law” means any
federal, state or local law, statute, rule or regulation or the common law
relating to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 

(ii)         To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.

 

(iii)        The Company (i) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (ii) is in compliance with all terms and conditions of any such
permit, license or approval.

 

18

 

 

(n)          Title. The Company does not own or lease any real or personal
property.

 

(o)          Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(p)          No Material Adverse Breaches, etc. Except as set forth in the SEC
Filings, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Except as set forth in the SEC Filings, the Company is
not in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.

 

(q)          Tax Status. The Company has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(r)          Certain Transactions. Except as set forth in the SEC Filings, and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(s)          Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.

 

(t)          Reliance. The Company acknowledges that the Buyers are relying on
the representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Units. The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.

 

19

 

 

(u)          Brokers’ Fees. The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement, except for the
payment of the Brokers’ Fees to the Brokers, as described above.

 

4.           COVENANTS.

 

(a)          Best Efforts. Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.

 

(b)          Form D. The Company agrees to file a Form D with respect to the
offer and sale of the Units as required under Regulation D. The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Units, including the PPO Warrants (and the
Common Stock underlying the Units and PPO Warrants), or obtain an exemption for
the Units, including the PPO Warrants (and the Common Stock underlying the Units
and the PPO Warrants) for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.

 

(c)          Reporting Status. Until the date on which the Buyer(s) shall have
sold all the Common Stock, including the Common Stock underlying the Units and
PPO Warrants, the Company shall file in a timely manner (or, with respect to
Form 8-K reports, shall use its reasonable commercial efforts to file in a
timely manner) all reports required to be filed with the SEC pursuant to the
Exchange Act, and the regulations of the SEC thereunder, and the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.

 

(d)          Use of Proceeds. The Company shall use 100% of the net proceeds
from the sale of the Units (after deducting Brokers’ Fees, legal and accounting
fees and expenses and fees payable to the Escrow Agent) for general working
capital purposes.

 

(e)          Company Notes. In conjunction with the closing of the Merger and
the Minimum PPO, the Company Notes referenced in Schedule 3(c) hereof, will
either be cancelled or will be spun off to the Split-Off Subsidiary in the
Split-Off.

 

(f)          Listings or Quotation. The Company shall use its best efforts to
maintain the listing or quotation of its Common Stock upon the OTC Bulletin
Board.

 

(g)          Corporate Existence. For a period of two years from the date of the
Merger, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company’s assets, enter into a change of control
transaction, or any similar transaction or related transactions (each such
transaction, an “Organizational Change”), unless, prior to the consummation of
an Organizational Change, the Company obtains the written consent of the Buyers
then owning a majority of the Units sold in the PPO. In any such case, the
Company will make appropriate provision with respect to such holders’ rights and
interests to insure that the provisions of this Section 4(g) will thereafter be
applicable to the Units (including the underlying securities). The provisions of
this Section 4(g) shall be inapplicable with respect to any Organizational
Change, including the Name Change, the Split-Off, and the PPO, if any, effected
in connection with the Merger.

 

20

 

 

(h)          Resales Absent Effective Registration Statement. Each of the Buyers
understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver the Common
Stock, including the Common Stock underlying the Units and the PPO Warrants to
the Buyers with legends restricting their transferability under the Securities
Act, and (ii) it is aware that resales of such Common Stock, including the
Common Stock underlying the Units and PPO Warrants may not be made unless, at
the time of resale, there is an effective registration statement under the
Securities Act covering such Buyer’s resale(s) or an applicable exemption from
registration.

 

(i)          [RESERVED]

 

(j)          Disclosure of Information in Form 8-K.  The Company will disclose
in a Form 8-K filed with the SEC within 4 business days of closing the Merger
(or business combination if such transaction assumes a different corporate form)
all of the confidential information provided to Buyers as described in Section
2(u) of this Agreement so that Buyers will not be privy to any confidential
information not made generally available to the public (it being understood that
information not disclosed in the Form 8-K filing will no longer be deemed
material non-public information under Regulation FD).

 

5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Units to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:

 

(a)          Each Buyer shall have executed this Agreement and completed and
executed the Investor Certification and the Investor Profile and delivered them
to the Company.

 

(b)          The Buyer(s) shall have delivered to the Escrow Agent the Purchase
Price for Units in respective amounts as set forth on the signature page(s)
affixed hereto and the Escrow Agent shall have delivered the net proceeds to the
Company by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.

 

(c)          The representations and warranties of the Buyer(s) contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.

 

21

 

 

6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

(a)          The obligation of the Buyer(s) hereunder to purchase the Units at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:

 

(i)          The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Units, all of which shall be in full force and effect.
The Buyers shall have received a certificate, executed by the President of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyers, including, without
limitation, an update as of the Closing Date regarding the representation
contained in Section 3(c) above.

 

(ii)         The Company shall have delivered to the Buyers a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing
Date, certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the
issuance of the Units, including the PPO Warrants and the Common Stock
underlying the Units and PPO Warrants, certifying the current versions of the
Articles of Incorporation and By-laws of the Company and certifying as to the
signatures and authority of persons signing this Agreement on behalf of the
Company. The foregoing certificate shall only be required to be delivered on the
first Closing Date, unless any information contained in the certificate has
changed.

 

(iii)        The Buyer(s) shall have received opinions from the Company’s and
BLB’s legal counsels, dated as of the Closing Date.

 

(b)          Indemnification of Buyers. In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Units, including the
PPO Warrants (and the Common Stock underlying the Units and PPO Warrants)
hereunder, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Buyer(s) and each other holder of the Units (and the Common Stock, including the
Common Stock underlying the Units and PPO Warrants), and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any material breach of any
covenant, agreement or obligation of the Company contained in this Agreement, or
(b) any cause of action, suit or claim brought or made against such Buyer
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement by any of the Buyer Indemnitees. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law.

 

22

 

 

7.           [RESERVED]

 

8.           CONFLICT WAIVER.

 

The Buyers acknowledge that Adam S. Gottbetter is the owner of Gottbetter &
Partners, LLP, counsel to the Company, and Gottbetter Capital Markets, LLC (the
“Placement Agent”) and that Adam S. Gottbetter beneficially owns shares in the
Company. The Buyers agree that in the event of any dispute arising in connection
with this Agreement, or otherwise in connection with any transaction or
agreement contemplated and referred herein, Gottbetter & Partners, LLP shall be
permitted to continue to represent the Company, and the Buyers will not seek to
disqualify such counsel and waive any objection the Buyers might have with
respect to the acting as the counsel to the Company pursuant to this Agreement.

 

9.           GOVERNING LAW: MISCELLANEOUS.

 

(a)          Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

23

 

 

(e)          Entire Agreement, Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

 

(f)          Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon receipt when sent by U.S. certified mail, return receipt requested,
or (iv) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company, to: Boldface Group, Inc.  

50 Brompton Road, Apt. 1X

Great Neck, NY 11021

  Attention:    Noah Levinson, Chief Executive Officer   Facsimile:     With a
copy to: Gottbetter & Partners, LLP   488 Madison Avenue, 12th Floor   New York,
New York  10022   Attention:    Adam S. Gottbetter, Esq.   Telephone:  (212)
400-6900   Facsimile:   (212) 400-6901

 

If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Omnibus Signature Page affixed hereto. Each party shall provide five (5) days’
prior written notice to the other party of any change in address or facsimile
number.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
No party shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party hereto.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)          Survival. Unless this Agreement is terminated under Section 9(l),
the representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 6, shall survive the
Closing for a period of two (2) years. The Buyer(s) shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.

 

24

 

 

(j)          Publicity. The Company shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any other party; and the Company shall
be entitled, without the prior approval of any Buyer, to issue any press release
or other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations or as it otherwise deems
appropriate.

 

(k)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)          Termination. Subject to the prior termination at the discretion of
the Company and the Placement Agent, in the event the Closing shall not have
occurred on or before five (5) business days from the end of the Offering
Period, the Offering shall not be completed and the Company shall arrange for
the prompt return of all subscription proceeds without interest or deduction.

 

(m)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(n)          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Buyer and
the Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

(o)          ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act   What is money
laundering?   How big is the problem
and why is it important?

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

25

 

 

What are we required to do to eliminate money laundering?

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

 

 

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 

(p)          Omnibus Signature Page. This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement. Accordingly,
pursuant to the terms and conditions of this Agreement and such related
agreements, it is hereby agreed that the execution by the Buyer of this
Agreement, in the place set forth on the Buyer Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate but related agreement were separately signed.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

26

 

 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

  COMPANY:   BOLDFACE Group, Inc.       By:     Name:   Title:

 

 

BUYERS:

 

The Buyers executing the Buyer Omnibus Signature Page in the form attached
hereto as Annex A and delivering the same to the Company or its agents shall be
deemed to have executed this Agreement and agreed to the terms hereof.

 

 

 





 

To subscribe for Units in the private offering of BOLDFACE Group, Inc.:

 

1.Date and Fill in the amount of Units being purchased and Complete and Sign (i)
the Buyer Omnibus Signature Page of the Securities Purchase Agreement, attached
as Annex A-1, and (ii) Amendment to Securities Purchase Agreement, attached as
Annex A-2.

 

2.Initial the Investor Certification attached as Annex B.

 

3.Complete and Sign the Investor Profile attached as Annex C.

 

4.Complete and Sign the Anti-Money Laundering Information Form attached as Annex
D.

 

5.Fax or email all forms and then send all signed original documents to:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile Number: 212.400.6901

Telephone Number: 212.400.6900

Attention: Kathleen L. Rush

Email: klr@gottbetter.com

 

6.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the amount of Units you are offering to
purchase should be made payable to the order of “CSC Trust Company of Delaware,
as Escrow Agent for BOLDFACE Group, Inc.” and should be sent to CSC Trust
Company of Delaware, 2711 Centerville Road, One little Falls Centre, Wilmington,
DE 19808, Attention: Alan R. Halpern.

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the Units you are
offering to purchase according to the following instructions:

 

Bank Name: PNC Bank 300 Delaware Avenue  Wilmington, DE 19899  ABA Routing
Number: 031100089 Account Name: CSC Trust Company of Delaware Account Number:
5605012373 Reference: BOLDFACE Group, Inc.; 79-1743; [insert Purchaser’s name]
Escrow Agent Contact: Alan R. Halpern

 



 



 

 

 

ANNEX A-1

 

Buyer Omnibus Signature Page

to

Securities Purchase Agreement and

Registration Rights Agreement

 

The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of _______________1, 2012 (the “Securities Purchase Agreement”),
between the undersigned, BOLDFACE Group, Inc., a Nevada corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, (ii) enter into the Registration Rights Agreement
(the “Registration Rights Agreement”), between the undersigned, the Company, and
the other parties thereto, in or substantially in the form furnished to the
undersigned and (iii) purchase the Units of the Company as set forth below,
hereby agrees to purchase such Units from the Company and further agrees to join
the Securities Purchase Agreement and the Registration Rights Agreement as a
party thereto, with all the rights and privileges appertaining thereto, and to
be bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Securities Purchase Agreement entitled “Buyer’s Representations and Warranties,”
and hereby represents that the statements contained therein are complete and
accurate with respect to the undersigned as a Buyer.

 

The Buyer hereby elects to purchase ____________ Units ($____________) (to be
completed by the Buyer) under the Securities Purchase Agreement.





 

BUYER (individual)   BUYER (entity)             Signature   Name of Entity      
      Print Name   Signature           Print Name:   Signature (if Joint Tenants
or Tenants in Common)         Title:         Address of Principal Residence:  
Address of Executive Offices:                               Social Security
Number(s):   IRS Tax Identification Number:             Telephone Number:  
Telephone Number:             Facsimile Number:   Facsimile Number:            
E-mail Address:   E-mail Address:      



 

 



1 Will reflect the Closing Date. Not to be completed by Buyer.  

 

 

 

 

ANNEX A-2

 

AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

This Amendment to the Securities Purchase Agreement (this “Amendment”) is made
as of June 28, 2012, by and among BOLDFACE Group, Inc. (formerly known as Max
Cash Media, Inc.), a Nevada corporation (the “Company”), and the Buyer(s) set
forth on the signature pages affixed to the Securities Purchase Agreement
(individually, a “Buyer” or collectively, the “Buyers”), and amends certain
provisions of the Securities Purchase Agreement, dated as of June 12, 2012,
entered into by and among the Company and the Buyers (as amended, the “SPA”).
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the SPA.

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.          Reduction of Minimum PPO Units. The Company and the Buyers hereby
amend and restate in its entirety the second Whereas clause of the SPA to read
as follows:

 

“WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase in a private placement offering (the “PPO”), a minimum
of 8,000,000 units (the “Minimum PPO”) and a maximum of 20,000,000 units (the
“Maximum PPO”) with an additional 3,000,000 units subject to offer and sale
pursuant to an over-allotment option, at a price of $0.25 per unit, with each
PPO unit (the “Units”) consisting of one share of the Company’s common stock,
$0.001 par value per share (the “Common Stock”) and one redeemable five year
common stock purchase warrant of the Company (the “PPO Warrant”) to purchase one
share of Common Stock at a price of $1.00 per share (the “PPO Warrant Shares”);
and”

 

2.          Affirmation. Except to the extent modified hereby, the SPA remains
in full force and effect.

 

3.          Counterparts. This Amendment may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
all of which shall together be deemed to be a single instrument enforceable
against the parties. The exchange of copies of this Amendment and of signature
pages by facsimile transmission or in .pdf format shall constitute effective
execution and delivery of this Amendment, and signatures of the parties so
transmitted shall be deemed to be original signatures, for all purposes.

 

[Signature Page Follows]

 

2

 

 

ANNEX A-2 

 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Amendment to the
Securities Purchase Agreement as of the date first above written.

 

  Company:       BOLDFACE GROUP, INC.         By:       Name:  Noah Levinson    
Title:     President

 

BUYER (individual)   BUYER (entity)                 Signature   Name of Entity  
              Print Name   Signature               Print Name:   Signature (if
Joint Tenants or Tenants in Common)           Title:              

 

3

 

 



ANNEX B

 



BOLDFACE GROUP, INC.

INVESTOR CERTIFICATION

 

For Individual Accredited Investors Only

(all Individual Accredited Investors must INITIAL where appropriate):

 

Initial _______ I have a net worth of at least $1 million either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
The net value of an individual’s primary residence must be excluded from the
calculation of “net worth” for purposes of this calculation. Initial _______ I
have had an annual gross income for the past two years of at least $200,000 (or
$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year. Initial _______ I am a
director or executive officer of Max Cash Media, Inc.

 

For Non-Individual Accredited Investors

(all Non-Individual Accredited Investors must INITIAL where appropriate):

 

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.
Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing the Company. Initial
_______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor. Initial _______ The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of
this Agreement. Initial _______ The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet at least one of the criteria for Individual Investors.
Initial _______ The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity. Initial _______ The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
Initial _______ The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company. Initial
_______ The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment. Initial _______ The investor
certifies that it is a plan established and maintained by a state or its
political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial _______ The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, or a registered investment
company.

 

 

 

 

 

For Non-U.S. Person Investors

 

(all Investors who are not a U.S. Person must INITIAL this section):

 

Initial _______ The investor is not a “U.S. Person” as defined in Regulation S;
and specifically the investor is not:     A. a natural person resident in the
United States of America, including its territories and possessions (“United
States”);     B. a partnership or corporation organized or incorporated under
the laws of the United States;     C. an estate of which any executor or
administrator is a U.S. Person;     D. a trust of which any trustee is a U.S.
Person;     E. an agency or branch of a foreign entity located in the United
States;     F. a non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person;     G. a discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated,
or (if an individual) resident in the United States; or     H. a partnership or
corporation: (i) organized or incorporated under the laws of any foreign
jurisdiction; and (ii) formed by a U.S. Person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.

 

And, in addition:

 

I. the investor was not offered the securities in the United States;     J. at
the time the buy-order for the securities was originated, the investor was
outside the United States; and     K. the investor is purchasing the securities
for its own account and not on behalf of any U.S. Person (as defined in
Regulation S) and a sale of the securities has not been pre-arranged with a
purchaser in the United States.

 

 

 

 

 



ANNEX C



 

BOLDFACE GROUP, INC.

Investor Profile

 (Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth (excluding value of primary residence):   Tax
Bracket:     15% or below     25% - 27.5%     Over 27.5%     Home Street
Address:   Home City, State & Zip Code:   Home Phone:     Home Fax:     Home
Email:   Employer:   Employer Street Address:   Employer City, State & Zip Code:
  Bus. Phone:     Bus. Fax:     Bus. Email:   Type of Business:   (PLACEMENT
AGENT) Account Executive / Outside Broker/Dealer:   If you are a United States
citizen, please list the number and jurisdiction of issuance of any other
government-issued document evidencing residence and bearing a photograph or
similar safeguard (such as a driver’s license or passport), and provide a
photocopy of each of the documents you have listed.   If you are NOT a United
States citizen, for each jurisdiction of which you are a citizen or in which you
work or reside, please list (i) your passport number and country of issuance or
(ii) alien identification card number AND (iii) number and country of issuance
of any other government-issued document evidencing nationality or residence and
bearing a photograph or similar safeguard, and provide a photocopy of each of
these documents you have listed.  These photocopies must be certified by a
lawyer as to authenticity.      Section B – Certificate Delivery Instructions  
    Please deliver certificate to the Employer Address listed in Section A.    
Please deliver certificate to the Home Address listed in Section A.     Please
deliver certificate to the following address:     Section C – Form of Payment –
Check or Wire Transfer       Check payable to CSC Trust Company of Delaware , as
Escrow Agent for BOLDFACE Group, Inc.     Wire funds from my outside account
according to Section 1(a) of the Securities Purchase Agreement.     The funds
for this investment are rolled over, tax deferred from __________ within the
allowed 60 day window.   Please check if you are a FINRA member or affiliate of
a FINRA member firm: ________         Investor Signature   Date                
                                                         

 

 

 

 

ANNEX D

 

[pg35.jpg]

 

MEMBER: FINRA, SIPC

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

 (Please fill out and return with requested documentation.)

 

INVESTOR NAME:       LEGAL ADDRESS:           SSN# or TAX ID#   OF INVESTOR:  

 

FOR INVESTORS WHO ARE INDIVIDUALS:

 

YEARLY INCOME:   AGE:  

 

NET WORTH (excluding value of primary residence):  

 

OCCUPATION:       ADDRESS OF EMPLOYER:               INVESTMENT OBJECTIVE(S):  

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card



(Circle one or more)

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________



(Circle one or more)

 

Signature:       Print Name:       Title (if applicable):       Date:  

 

488 Madison Ave., 12th Fl., New York, NY 10022-5718

T 212.400.6990      F 212.400.6999

  

 

 

 



EXHIBIT A

 

Form of Escrow Agreement

 

[Exhibit 10.4]

 

 

 

 

EXHIBIT B

 

Form of PPO Warrant

 

[Exhibit 4.1]

 

 

 

 

EXHIBIT C

 

Form of Registration Rights Agreement

 

[Exhibit 10.6]

 

 

 

 

EXHIBIT D

 

Risk Factors

 

 

 